ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                        )
                                                    )
RECO Rishad Engineering Construction ORG            )   ASBCA No. 60444
                                                    )
Under Contract No. W91B4M-07-C-7228                 )

APPEARANCE FOR THE APPELLANT:                           Mr. Burhan Jan
                                                         CEO and President

APPEARANCES FOR THE GOVERNMENT:                         Raymond M. Saunders, Esq.
                                                         Army Chief Trial Attorney
                                                        LTC Joseph J. Jankunis, JA
                                                         Trial Attorney

    OPINION BY ADMINISTRATIVE JUDGE PEACOCK ON APPELLANT'S
              SECOND MOTION FOR RECONSIDERATION

       Appellant has submitted an email, dated 14 April 2017, that we interpret as a
second motion for reconsideration of our earlier decision dismissing the appeal for
lack of jurisdiction. We have not requested a response from the government.

       We dismissed the appeal for lack of jurisdiction on 10 November 2016 and
denied RECO's first motion for reconsideration on 12 April 2017. "'The Board's
Rules do not provide for a second motion for reconsideration." Quality Trust Inc.,
ASBCA No. 59983, 16-1BCA~36,529 at 177,946. Accordingly, appellant's second
motion for reconsideration is denied, and the Recorder is instructed not to accept any
further filings by appellant relative to this appeal. See Al Barihfor General
Contracting Ltd., ASBCA No. 57148, et al., 15-1 BCA ~ 35,936 at 175,629.

       Dated: 24 May 2017



                                                 ROBERT T. PEACOCK
                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals

(Signatures continued)
I concur



                                                 RICHARD SHACKLEFORD
Administrative Judge                             Administrative Judge
Acting Chairman                                  Vice Chairman
Armed Services Board                             Armed Services Board
of Contract Appeals                              of Contract Appeals




       I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 60444, Appeal ofRECO
Rishad Engineering Construction ORG, rendered in conformance with the Board's
Charter.

       Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                           2